Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21757 American Independence Funds Trust (Exact name of registrant as specified in charter) 335 Madison Avenue, Mezzanine New York, NY 10017 (Address of principal executive offices) (Zip code) Eric M. Rubin President and Principal Executive Officer 335 Madison Avenue, Mezzanine New York, NY 10017 (Name and address of agent for service) with a copy to: Jon Rand, Esq. Dechert LLP 1095 Avenue of the Americas New York, NY 10036-6797 Registrant's telephone number, including area code: (212) 488-1331 Date of fiscal year end: 10/31/2008 Date of reporting period: 10/31/2008 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17CRF 270.30e -1). Stock Fund Financial Services Fund International Equity Fund Short-Term Bond Fund Intermediate Bond Fund Kansas Tax-Exempt Bond Fund U.S. Inflation-Indexed Fund NOT FDIC Insured. May lose value. No bank guarantee. This material must be accompanied or preceded by a prospectus. American Independence Funds Trust is distributed by Foreside Distribution Services, L.P. American Independence Funds Annual Report - October 31, 2008 Presidents Letter to Shareholders 1 Management Fund Commentaries and Fund Performance 2 Stock Fund Schedule of Portfolio Investments 16 Financial Services Fund Schedule of Portfolio Investments 19 International Equity Fund Schedule of Portfolio Investments 21 Short-Term Bond Fund Schedule of Portfolio Investments 26 Intermediate Bond Fund Schedule of Portfolio Investments 32 Kansas Tax-Exempt Bond Fund Schedule of Portfolio Investments 37 U.S. Inflation-Indexed Fund Schedule of Portfolio Investments 43 Statements of Assets and Liabilities 45 Statements of Operations 46 Statements of Changes in Net Assets 48 Financial Highlights 51 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 63 Additional Information Portfolio Summaries 64 Table of Shareholder Expenses 66 Trustees and Officers 68 A description of the policies and procedures that the Funds use to determine how to vote proxies relating to the portfolio securities is available without charge, upon request, by calling 1-866-410-2006 or on the Securities and Exchange Commissions website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available (i) without charge, upon request, by calling 1-866-410-2006 and (ii) on the Securities and Exchange Commissions website at http://www.sec.gov. Schedules of Portfolio Investments as of January 31 and July 31 are available without charge on the Securities and Exchange Commission's website at http://www.sec.gov. December 30, 2008 Dear Fellow Shareholders: I am pleased to present you with the Annual Report for the American Independence Funds (the Funds or for each fund separately, a Fund) for the fiscal year ended October 31, 2008. This past year has certainly been a challenging one as we have witnessed an unsettling market environment that has affected all types of asset classes and sectors, both domestic and international. The credit crisis, which started in the late summer of 2007, has caused a historical draining of liquidity in the bond markets, and consumer confidence has waned due to the current economic conditions: an ailing housing market, bailout of financial institutions and the auto industry, high unemployment, and a steady rise in inflation which has given way to fears of deflation. We saw record high oil prices during the past year, which have since come down in dramatic fashion, and the Federal Reserve has tried to quell the economic issues with a cut in short-term interest rates (essentially to zero) and using its powers to inject liquidity into the system in unprecedented fashion. Despite these disappointing economic conditions and increasing uncertainty, our Funds have performed well compared to their peers and benchmarks. The following pages offer insight into the Funds performance, with each Portfolio Manager commenting on the specific factors that impacted their respective Fund during the reporting period and an outlook for the year to come. We continue to see steady improvement to the Funds performance and are pleased to report that as of November 30, 2008, five (5) of the seven (7) Funds presented in this Annual Report have an overall Morningstar rating of four or five stars . The Financial Services Fund, which does not have a three-year track record and therefore is not yet rated by Morningstar, continues to perform well against its peers. The NestEgg Target Date Funds, which are presented in a separate report, have also performed well and have ratings of either four or five stars from Morningstar . We continue to strive to improve the cost and efficiency of service as well as the performance of the Funds. During the past year, we made some portfolio management changes which we feel will help improve the Funds performance. On July 1, 2008, American Independence Financial Services, LLC, which had previously utilized a sub-advisor, assumed the sole management duties for the International Equity Fund. Also, an additional sub-advisor for the Short-Term Bond and Intermediate Bond Funds was retained. On May 12, 2008, Fischer Francis Trees and Watts, Inc., and its affiliates, took over the portfolio management of these two bond Funds. In addition, we broadened the fund line up by adding the American Independence U.S. Inflation-Indexed Fund and the American Independence International Bond Fund. We thank you for your continued support, and American Independence will continue to seek to provide additional services, improve existing ones, and build upon the existing strong foundation. Please do not hesitate to contact us with any questions at 866-410-2006. I hope to see the markets improve during 2009 and wish you a happy and healthy year. Sincerely, Eric M. Rubin (1) Source: Morningstar. Morningstar ratings are based on the Institutional Class shares. Past performance does not guarantee future results. This material is authorized for distribution only when preceded or accompanied by a prospectus. American Independence Financial Services, LLC provides investment advisory and other services to the Funds and receives a fee for those services. The Funds are distributed by Foreside Distribution Services L.P. Mutual funds are NOT INSURED BY THE FDIC. There is no bank guarantee. Mutual funds may lose value. The views expressed in this Shareholder Letter and accompanying commentaries are through the end of the period covered by the report, as stated on the cover. These views are subject to change based on market and other conditions. The Russell 1000 Value Index and the Russell 2000 Value Index are sub-indices of the Russell 3000 Index which is an unmanaged index of common stocks for companies that make-up the 3,000 largest U.S. companies based on total market capitalization. The common stocks for the largest 1000 of these companies constitute the Russell 1000 Index and those for the remaining 2000 companies make-up the Russell 2000 Index . The Russell 1000 Value Index and the Russell 2000 Value Index are compiled from the common stocks of companies identified by the Russell Investment Group as offering lower price-to-book ratios and lower forecasted growth values in those two respective groupings. The Standard & Poor 500 Stock Index (S&P 500) is an index of 500 selected common stocks, most of which are listed on the New York Stock Exchange, and is a measure of the U.S. Stock market as a whole. The Standard & Poor 500 Equal-Weight Financial Index (S&P 500 EWFI) is an equally-weighted index of common stocks for financial companies that make-up the S&P 500. The Morgan Stanley Capital International Europe, Australasia and Far East Index (MSCI EAFE) is a market capitalization-weighted equity index comprising 20 of the 48 countries in the MSCI universe and representing the developed world outside of North America. Each MSCI country index is created separately, then aggregated, without change, into regional MSCI indices. EAFE performance data are calculated in U.S. Dollars and in local currency. The indices are unmanaged and do not reflect the expenses associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index; however, they can invest in the underlying securities. 1 Stock Fund Commentary Jeffrey Miller  Portfolio Manager The American Independence Stock Fund finished its fiscal year ended October 31, 2008 down 22.26% (Class I shares), outperforming the S&P 500 by 13.7% and the Russell 1000 Value Index by 14.4% . The S&P 500 plunged 36.0% and the Russell 1000 Value Index fell 36.7% in what was one of the worst years in recent history for the stock market. Most financial and commodity markets have experienced dramatic declines in value over the past 12 months. Nationally, Case-Shiller estimates that the average price of a home has fallen 20%, oil and other commodities have decreased significantly since the shortages of the summer, and leveraged loans have fallen about 30%. Liquidity has dried up for almost all assets except U.S. Treasuries, prompting unprecedented stimulus and actions from not only the U.S. Federal Reserve and Treasury, but also among foreign central banks. The list of companies that have either failed, been taken over by the government, or forced to merge with a competitor is somewhat breathtaking: Merrill Lynch, Lehman, Brothers, AIG, Wachovia, Washington Mutual, Fannie Mae, Freddie Mac make up a partial list. The Big Three automakers claim to be on the verge of failure without government aid, rating agencies like Moodys and S&P are facing multiple questions about their businesses, and bond insurers like Ambac and MBIA dominated the news earlier in the year with talk of their potential failure. Retailers are reporting sharp declines in sales, while gaming stocks, once viewed as recession resistant, have fallen sharply, with Las Vegas Sands falling from over $130 last October a share to under $5 at one point in October 2008. In short, there havent been many places to hide in the markets in the past year. During this turbulent market, we were able to outperform our benchmarks by such wide margins by sticking to our fundamental strategy of purchasing solid companies at what we believe to be low prices (aka buying broken stocks, not broken companies) while actively managing risks. A large portion of our performance comes from eliminating, as best we can, mistakes. As a large cap value fund, it is almost a given that we will own significant stakes in large financial companies. However, by not owning AIG, Citigroup, Fannie Mae, etc, we were able to add significant value for our shareholders. We call this addition by subtraction, meaning we actively choose not to own companies with bad business models. There are very few excellent companies, many pretty good companies, and a lot of fairly mediocre companies available for sale in the stock markets. We try to do our best to choose companies from the first two groups that are trading at a low valuation relative to free cash flow, and to avoid companies from the last group no matter what their price. Often value investors mistake a low price to earnings ratio or low price to book value ratio for value  we prefer to pay a fair price for a great company than a low price for a terrible one as these bad businesses frequently become value traps, eating up capital while producing little, if any, return on investment. Usually cheap stocks are cheap for a reason. Our ideal company is one that generates high returns on invested capital on a free cash flow basis, and that trades for a low price to that free cash flow. Companies with large gross revenues that are required to reinvest back into the business most of those revenues just to stay open are not attractive to us (see General Motors for an example of what we dont like). As mentioned above, we also actively manage for risk, both in terms of company fundamentals and in terms of the price of the shares in the market. In our mind, the two risks are separate. Fundamental risk is the risk that we have the story wrong in some way: that sales will be weaker than we expect, that the companys debt load will become overwhelming, that pricing for its products or inputs will vary greatly from our expectations. When we realize we are wrong in our assumptions, we are quick to sell a position. Hoping for a different result, or waiting for a turn in the business that may never come, doesnt tend to work out well for us. Instead, we would rather sell, reevaluate our reasoning, and wait for a better time to purchase the stock. We try to be very quick to recognize our mistakes and take a small loss, instead of stubbornly insisting that we are right and taking a large loss later. We are also proponents of truly actively managing our portfolio for price risk, instead of closet indexing. If we purchase a company at $20 and it quickly rises to $30, it is not nearly as attractive to us, even if there is no change in the fundamentals. In these instances we will usually trim back our position, possibly even eliminating it, and wait for a better price. However, we are the first to acknowledge that we were not as good at this as we would have liked with some of our holdings this past year, particularly our railroad stocks and some financials. Price is very important to us not all great companies make great stocks all the time, a lesson that many buy and hold investors have learned the hard way over the years. General Electric is a great company in our opinion  we own it now for the fund. However, it traded for $34 at the end of 1998, versus $19.51 on October 31, 2008, a decline of 42% over nearly a decade. Similar examples abound. However, there is opportunity in even the worst sectors, if you can buy the right companies at the right price. In fact, the 3 largest contributors to our performance last year were financial stocks, the fourth was a railroad, and the fifth a homebuilder. At year-end our top 5 holdings were Occidental Petroleum, an oil company, Walt Disney, a media and entertainment company, McDonalds, a fast food company, PNC Financial Services, a bank that also owns a significant asset manager, and Microsoft, a software company, although positions can change at any time. We are actively looking at new investments in the retail, asset management, infrastructure, and hotel industries, among others, but there is no guarantee we will find companies that meet our requirements for purchase. We will continue to search the available universe of companies for those stocks that fit our investment criteria: sustainable business models that cannot be made obsolete overnight, with high returns on invested capital, and that are trading for a low price to free cash flows. The current highly-volatile environment provides us with the chance to purchase excellent companies at attractive prices, and we look forward to the opportunity to serve your investment needs in the years ahead. 2 Stock Fund Performance This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 1998. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2008 Annualized 1 Year 5 Year 10 Year Stock Fund Institutional Class (22.26%) 7.01% 5.15% Class A Shares (27.11%) 5.25% 4.05% Class C Shares (20.58%) 6.60% 4.63% Russell 1000 Value Index (36.73%) 1.94% 1.91% S & P 500 Index (36.02%) 0.26% 0.40% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 5.75%. (2) Reflects Contingent Deferred Sales Charge (CDSC) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund's Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Funds Class A shares from March 20, 2006 through September 23, 2007 and the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Russell 1000 Value Index is an unmanaged index of common stocks for companies that make-up the Russell 1000 Index and have been identified by the Russell Investment Group as offering lower price-to-book ratios and lower forecasted growth values. The Standard & Poors 500 Stock Index (S&P 500) is an unmanaged index of 500 selected common stocks most of which are listed on the New York Stock Exchange. The index is heavily weighted toward stocks with large market capitalizations and represents approximately two thirds of the total market value of all domestic common stocks. The above referenced indices do not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 3 Financial Services Fund Commentary Jeffrey Miller  Portfolio Manager The American Independence Financial Services Fund finished its fiscal year ended October 31, 2008 down 22.26%, outperforming the S&P Equal Weighted Financials Index by 38.60% and the Lipper Financial Services Fund Index by 29.42% . The S&P Equal Weighted Financials Index plunged 51.98% and the Lipper Financial Services Fund Index fell 36.8% in what was one of the worst years in recent history for the stock market in general and financial services in particular. Most financial and commodity markets have experienced dramatic declines in value over the past 12 months. Nationally, Case-Shiller estimates that the average price of a home has fallen 20%, oil and other commodities have decreased significantly since the shortages of the summer, and leveraged loans have fallen about 30%. Liquidity has dried up for almost all assets except U.S. Treasuries, prompting unprecedented stimulus and actions from not only the U.S. Federal Reserve and Treasury, but also among foreign central banks. The list of companies that have either failed, been taken over by the government, or forced to merge with a competitor is somewhat breathtaking: Merrill Lynch, Lehman Brothers, AIG, Wachovia, Washington Mutual, Fannie Mae, Freddie Mac make up a partial list. The Big Three automakers claim to be on the verge of failure without government aid, rating agencies like Moodys and S&P are facing multiple questions about their businesses, and bond insurers like Ambac and MBIA dominated the news earlier in the year with talk of their potential downgrade or failure. During this turbulent market, we were able to outperform our benchmarks by such wide margins by sticking to our fundamental strategy of purchasing solid companies at what we believe to be low prices (aka buying broken stocks, not broken companies) while actively managing risks. A large portion of our performance comes from eliminating, as best we can, mistakes. As a financial services fund, it is almost a given that we will own significant stakes in large financial companies. However, by not owning AIG, Citigroup, Fannie Mae, etc, we were able to add significant value for our shareholders. We call this addition by subtraction, meaning we actively choose not to own companies with bad business models. There are very few excellent companies, many pretty good companies, and a lot of fairly mediocre companies available for sale in the stock markets. We try to do our best to choose companies from the first two groups that are trading at a low valuation relative to free cash flow, and to avoid companies from the last group no matter what their price. Often value investors mistake a low price to earnings ratio or low price to book value ratio for value  we prefer to pay a fair price for a great company than a low price for a terrible one, as these bad businesses frequently become value traps, eating up capital while producing little, if any, return on investment. Usually cheap stocks are cheap for a reason. Our ideal company is one that generates high returns on invested capital on a free cash flow basis, and that trades for a low price to that free cash flow. Companies with large gross revenues that are required to reinvest back into the business most of those revenues just to stay open are not attractive to us. As mentioned above, we also actively manage for risk, both in terms of company fundamentals and in terms of the price of the shares in the market. In our mind, the two risks are separate. Fundamental risk is the risk that we have the story wrong in some way: that sales will be weaker than we expect, that the companys debt load will become overwhelming, that pricing for its products or costs will vary greatly from our expectations. When we realize we are wrong in our assumptions, we are quick to sell a position. Hoping for a different result, or waiting for a turn in the business that may never come, doesnt tend to work out well for us. Instead, we would rather sell, reevaluate our reasoning, and wait for a better time to purchase the stock. We try to be very quick to recognize our mistakes and take a small loss, instead of stubbornly insisting that we are right and taking a large loss later. We are also proponents of truly actively managing our portfolio for price risk, instead of closet indexing. If we purchase a company at $20 and it quickly rises to $30, it is not nearly as attractive to us, even if there is no change in the fundamentals. In these instances we will usually trim back our position, possibly even eliminating it, and wait for a better price. However, we are the first to acknowledge that we were not as good at this as we would have liked with some of our holdings this past year, particularly some of our banks. Price is very important to us  not all great companies make great stocks all the time, a lesson that many buy and hold investors have learned the hard way over the years, and not just in finanicals. General Electric is a great company in our opinion. However, it traded for $34 at the end of 1998, versus $19.51 on October 31st, 2008, a decline of 42% over nearly a decade. The XLF, which is the S&P Financials Sector ETF, began trading in April 1999. It ended that month at $26.66 per share. On October 31st, 2008 it closed trading at $15.53 a share, a decline of 41.7% over 9 ½ years. However, there is opportunity in even the worst sectors, if you can buy the right companies at the right price. In fact, the 5 largest contributors to our performance last year were commercial banks, despite the fact that we avoided them for a large portion of the year, because we bought them right. Active management is vital to success in this market. At year-end our top 5 holdings were State Street Corp, an asset manager and trust company, Metlife, a life insurance company, SEI Investments, an investment processing and fund processing company, ACE Ltd, a prop-cat insurer and reinsurer, and PNC Financial Services, a commercial bank with a large stake in Blackrock, the asset manager. We are actively looking at new investments in the asset management, retail brokerage, and select regional banks, but there is no guarantee we will find companies that meet our requirements for purchase. We will continue to search the available universe of companies for those stocks that fit our investment criteria: sustainable business models that cannot be made obsolete overnight, with high returns on invested capital, and that are trading for a low price to free cash flows. The current highly-volatile environment provides us with the chance to purchase excellent companies at attractive prices, and we look forward to the opportunity to serve your investment needs in the years ahead. 4 This chart assumes an initial investment of $10,000 in the Institutional Class made on March 1, 2007 (commencement of operations). Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2008 Annualized Since 1 Year Inception Financial Services Fund Institutional Class (13.38%) (9.99%) Class A Shares (18.74%) (13.51%) Class C Shares (15.20%) (10.72%) Russell 2000 Value Index (30.47%) (20.41%) S&P 500 Equal-Weighted Financial Index (51.98%) (38.09%) Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. Reflects Contingent Deferred Sales Charge (CDSC) of 1.00% assessed on shares redeemed within one year of purchase. For the period March 1, 2007 (commencement of operations) through October 31, 2008. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Funds Class A shares from March 1, 2007, which has been restated to reflect differences in any applicable sales charges and expenses. The Standard & Poors 500 Equal-Weight Financial Index (S&P 500 EWFI) is an unmanaged, equally-weighted index of common stocks for financial companies that make-up the Standard & Poors 500 Index (S&P 500). The S&P 500 Index is heavily weighted toward stocks with large market capitalizations and represents approximately two-thirds of the total market value of all U.S. common stocks. The S&P 500 Index is, itself, compiled on the basis of market weighting. The equal-weight versions of the S&P 500 indices have been re-compiled to give equal weighting to its constituent companies. The S&P 500 EWFI does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 5 International Equity Fund Commentary John J. Holmgren  Chief Investment Officer, Equities The American Independence International Equity Fund (the Fund) finished the fiscal year, October 31, 2008, down 42.55% (Class I shares) but ahead of its primary benchmark, the MSCI EAFE Index with net dividends reinvested by 3.71% . The investment management of the Fund was changed effective July 1, 2008. Since the new team took over, the Fund was down 33.97% (Class I shares) outperforming the MSCI EAFE Index with net dividends reinvested by 2.61% . The outperformance since July has been achieved in a period of turmoil in global investment markets. We have seen unprecedented levels of volatility not only in the global financial markets but also in the credit, commodity and real estate markets. The global equity, real estate and commodity markets have declined dramatically while the prices of U.S. Treasury Bonds and the U.S. Dollar, relative to the European currencies, have appreciated significantly. The global financial services industry received a severe shock over the weekend of September 13th and 14th when Lehman Brothers declared bankruptcy, AIG was acquired by the U.S. Treasury and Merrill Lynch was acquired by Bank of America. These events have caused unprecedented global governmental and central bank co-ordination and intervention around the world. Reflecting this chaotic environment, credit spreads widened dramatically as global liquidity dried up seemingly overnight. The AIFS investment management team utilizes a quantitatively disciplined approach to manage the Fund. The Teams approach attempts to identify undervalued securities with improving growth prospects. The team began to transition the Fund immediately after assuming management responsibilities on July 1, 2008 while attempting to mitigate capital gains distributions and transaction costs. During the period since the new team took over the management of the Fund, the International Markets as measured by the MSCI EAFE Index with net dividends reinvested declined by 36.59% . The best performing countries in the Index during this time period were Switzerland, New Zealand and Japan while the three worst were Austria, Luxembourg and Norway. The Funds overweight in France and underweights in Japan and Austria markets were beneficial while overweights in Hong Kong, Singapore and Norway markets hindered performance. The best performing sectors in the Index were Health Care, Consumer Staples, and Consumer Discretionary while the worst performing sectors were Materials, Industrials, and Financials. The Funds over weights in Banking and Beverages and Tobacco as well as underweights in Non-Ferrous metals and Energy Equipment and Services were beneficial while overweights in Gold Mining and Metals  Steel and underweights in Retail Merchandising and Transportation detracted from return. The individual equities that contributed the most to the Funds relative outperformance were Wing Lung Bank, Royal Dutch Shell and Astrazeneca while positions in Rallye, ArcelorMittal, Industrial and Commercial Bank subtracted from the return. We expect the current levels of volatility in the markets to continue for the foreseeable future. We believe that during periods of high volatility that there are many opportunities for our disciplined approach to stock selection to capitalize upon the dispersion of returns to companies in the global marketplace. As a result, we believe that the current portfolio is positioned well for potential continuation of the challenging investment environment. 6 This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 1998. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2008 Annualized 1 Year 5 Year 10 Year International Equity Fund Institutional Class (42.55%) 5.00% 4.30% Class A Shares (46.11%) 3.40% 3.34% Class C Shares (44.66%) 3.90% 3.34% MSCI EAFE Index (46.26%) 4.11% 1.67% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. Reflects maximum sales charge of 5.75%. Reflects Contingent Deferred Sales Charge (CDSC) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the International Multi-Manager Stock Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund's Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on September 24, 2007, includes the performance of the Funds Class A shares from March 20, 2006 through September 23, 2007 and the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index is an unmanaged, arithmetic, market value-weighted average of the performance of over 900 securities listed on the stock exchange of countries in Europe, Australia and the Far East. The above referenced index does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 7 Short-Term Bond Fund Commentary Robert Campbell, CFA  Portfolio Manager Performance From Inception through October 31, the portfolio returned 0.44% while the benchmark, the Merrill Lynch Treasury Sub-Index 1-3 Year, returned 2.44% . Fund performance can be attributed mainly to non-government securities held in the portfolio. The Treasury sector outperformed comparable duration non-government credit sectors throughout the year. The Fund holds a substantial allocation to non-government securities, although given market unease with spread products, we have worked to concentrate our exposure to shorter-term spread product with a very high quality rating. Proceeds from maturing spread product are being reinvested in government securities and cash instruments. Interest rate strategies also detracted from incremental performance. Portfolio duration was kept shorter than benchmark duration as a means of capturing more attractive yields at the short end of the yield curve. As prices of U.S. Treasury securities climbed the capital contribution of the price change more than offset the yield disadvantage of holding longer term securities. Outlook and Strategy Fed Funds futures contracts are beginning to forecast an end to this rate cycle in 2009. More extreme government and Federal Reserve action may be necessary to help stimulate the economy. Despite low funding levels, instability in the credit markets has limited lending by the banking sector. Tight credit markets may prolong the economic contraction. As conditions unfold, the portfolio duration may be gradually extended to a level that is more neutral to the benchmark duration of 1.6 years. Opportunities in the credit markets exceed historical norms as spreads have been driven to extremes. Liquidity, however, has declined significantly. We are reluctant to increase our non-government exposure until liquidity improves and the markets stabilize. We intend to continue managing the portfolio with a focus on long-term performance while remaining mindful of the short-term risks that are inherent with owning spread securities. 8 This chart assumes an initial investment of $10,000 in the Institutional Class made on October 31, 1998. Total Return is based on net change in N.A.V. (net asset value) assuming reinvestment of distributions. Returns shown on this page include the reinvestment of all dividends and other distributions. Total Returns as of October 31, 2008 Annualized 1 Year 5 Year 10 Year Short-Term Bond Fund Institutional Class 1.66% 2.84% 3.71% Class A Shares (0.76%) 2.18% 3.33% Class C Shares 1.74% 2.33% 3.03% Merrill Lynch 1-3 Year Treasury Index 6.85% 3.81% 4.56% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. To obtain performance information current to the most recent month-end, please call 866-410-2006, or go to www.aifunds.com. (1) Reflects maximum sales charge of 2.25%. (2) Reflects Contingent Deferred Sales Charge (CDSC) of 1.00% assessed on shares redeemed within one year of purchase. Pursuant to an agreement and plan of reorganization, the Fund acquired the assets and liabilities of the UltraShort Bond Fund (the predecessor fund) on March 2, 2006. In the reorganization, the predecessor fund exchanged all of its assets for shares of the Fund. The predecessor fund offered a class of shares similar to the Fund's Institutional Class shares known as Service Class shares. As a result of the reorganization, the Fund will carry forward the performance history of the predecessor fund, as the predecessor fund is the accounting survivor. The performance of the Institutional Class shares of the Fund includes the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges (but not differences in expenses). If the performance had been adjusted to reflect all differences in expenses, the performance of the Fund would be higher. The performance of the Class A shares of the Fund, prior to commencement of operations on March 20, 2006, includes the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The performance of the Class C shares of the fund, prior to commencement of operations on April 8, 2008, includes the performance of the Funds Class A shares from May 5, 2006 through April 7, 2008 and the performance of the predecessor fund's Service Class shares prior to the reorganization, which has been restated to reflect differences in any applicable sales charges and expenses. The Lehman Brothers Aggregate 1-3 Year Index is an index of U.S. bonds with maturities of one to three years, which includes reinvestment of any earnings, is widely used to measure the overall performance of the U.S. bond market. Return and principal of stocks and bonds will vary with market conditions. This index is unmanaged and does not reflect the deduction of fees or taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index although they can invest in their underlying securities. 9 Intermediate Bond Fund Commentary Robert Campbell, CFA  Portfolio Manager Performance From Inception through October 31, the portfolio returned -1.41% while the benchmark, the Barclays/Lehman Brothers Aggregate Index returned -3.89% for a relative outperformance of 2.48% . The broad bond market has been volatile during the period under review. The Lehman Aggregate Index provided negative total returns during five months out of the six.
